DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 5/13/2022 claiming priority of application 16121404 filed 9/4/2018.
	Claims 1-12 were canceled. Claims 13-32 were added.
	Claims 13-23 are pending/rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11353039. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;
Instant application 
11353039
Claims 13, 21, and 31, recite A computer-implemented records management system for content classification comprising: a server computing system for storing content including one or more files, the server computing system being in communication with a client computing system over a communications network; an application executed on the records management system to detect a synchronization event between the server computer and the client computer, in response to detecting the synchronization event, the application performing at least one of: removing a first file from the client computing system, in response to detecting the first file having been classified as belonging to at least a first class, and preventing the client computing system from editing a second file, in response to detecting the second file being declared as a permanent record
Claims 1, 2, and 3 recite a method, product and system  for records management and classification of files in a content management system having a server system that stores the files, the method comprising: detecting, by an application, when at least one of the files is classified by a user as a classified file; based on the detecting of the classification of the one or more files, removing, by the application, the classified file from a client computing system; detecting, by the application, when at least one of the files is declared as a permanent record by the user; and based on the detecting of the declaration as a permanent record, preventing, by the application, editing by the client computing system of each file declared as a permanent record, wherein detecting the classification of the one or more files is in response to a synchronization process between the client computing system and a remote server system, different classifications providing for different treatment of classified files based on a classification applied to a specific file


The claimed subject matter as recited in Claims 13, 21, and 31, recite A computer-implemented records management system for content classification comprising: 
a server computing system for storing content including one or more files, the server computing system being in communication with a client computing system over a communications network is a variation of ; an application executed on the records management system to detect a synchronization event between the server computer and the client computer, in response to detecting the synchronization event, the application performing at least one of: removing a first file from the client computing system is a variation of the client computing system of each file declared as a permanent record, wherein detecting the classification of the one or more files is in response to a synchronization process between the client computing system and a remote server system, different classifications providing for different treatment of classified files based on a classification applied to a specific file, in response to detecting the first file having been classified as belonging to at least a first class, and preventing the client computing system from editing a second file, in response to detecting the second file being declared as a permanent record is a variation of  the classified file from a client computing system; detecting, by the application, when at least one of the files is declared as a permanent record by the user; and based on the detecting of the declaration as a permanent record, preventing, by the application, editing by the client computing system of each file declared as a permanent record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldfarb et al. 20170364698 related to fragmenting data for the purpose of persistent storage across multiple immutable data structures.
Kashyap et al. 9203862 related to centralized storage and management of malware manifests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 12, 2022